UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1377



WILLIE H. MITCHELL, JR.,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-99-75-2-BO)


Submitted:   July 10, 2001                    Decided:   July 30, 2001


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie H. Mitchell, Jr., Appellant Pro Se.      Barbara Dickerson
Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie    H.   Mitchell   appeals   the   district    court’s   order

affirming the Commissioner of Social Security’s decision denying

Mitchell’s    application   for   disability   insurance    benefits   and

supplemental security income.      We have reviewed the record and the

district court’s order and find no reversible error.         Accordingly,

we affirm on the reasoning of the district court.         See Mitchell v.

Apfel, No. CA-99-75-2-BO (E.D.N.C. Mar. 1, 2001). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                                 AFFIRMED




                                    2